

MPM HOLDINGS INC.
2016 INCENTIVE COMPENSATION PLAN (the “Plan”)
 
 
 
Purpose of the Plan
 
The Plan is sponsored by MPM Holdings Inc. (“Parent” or “MPM Holdings”) to
reward employees of Momentive Performance Materials Inc. and its subsidiaries
(collectively “MPM”) for delivering increased value by profitably growing the
business and controlling costs. The Plan is designed to link rewards with
achievement of MPM Holdings’ annual goals and objectives.
 
Plan Year
 
January 1, 2016 - December 31, 2016
 
Eligibility for Participation
 
Participation is based on each employee’s scope of responsibility and
contribution within the organization. Each participant is assigned to the MPM
Holdings, Formulated Products (Elastomers, Coatings, Sealants and Electronic
Materials) & Basics, Additives (Silanes, Urethane Additives and Specialty
Fluids), Quartz & Ceramics or Shared Services Plan level.
 
Plan Performance Measures
 
The Plan targets are based on three performance criteria: EBITDA, Free Cash Flow
and EH&S.
 
EBITDA– Refers to MPM Holdings disclosed “Segment EBITDA” and is earnings before
interest, taxes, depreciation and amortization, adjusted to exclude certain
non-cash and certain other income and expense items as disclosed in MPM
Holdings’ annual public filings. Generation of EBITDA is a critical measure used
by management, investors and other stakeholders to evaluate MPM's performance.
As a result, the participants should be focused and incentivized to manage the
business to achieve EBITDA targets.
 
EBITDA for certain aggregated lines of businesses within the operating Segments,
namely Formulated Products & Basics, Additives or Quartz & Ceramics will be
calculated on a consistent basis with MPM Holdings’ EBITDA.
 
Employees participating at the MPM Holdings, Formulated Products & Basics,
Additives or Quartz & Ceramics Plan levels have a total of 60 percent of their
incentive target based upon the achievement of EBITDA targets.
 
 
Cash Flow – Refers to MPM Holdings’ net cash provided by (used in) operating
activities (from the MPM Holdings’ annual GAAP public filings) less budgeted
capital expenditures. The purpose of this component is to focus on cash
generation, cost control and cost reduction actions to preserve an adequate
amount of liquidity to fund operations and capital expenditures, service debt
and sustain the business. Employees participating at the MPM Holdings,
Formulated Products & Basics, Additives or Quartz & Ceramics Plan levels have a
total of 30 percent of their incentive target based on the achievement of the
Parent Free Cash Flow target.
 
EH&S – Measures environmental, health and safety results utilizing: 1)
Occupational Injury and Illness Rate (“OIIR”) 2) High Risk Activities 3)
Environmental Incidents 4) Fires 5) Safety Contacts Training. Each metric will
be measured for the Parent. Employees participating have a total of 10 percent
based upon the achievement of EH&S goals: Two percent (2.0%) of each
participant's incentive target will be based on the achievement of each of the
five (5) applicable EH&S goals.
 
 
Target Incentive
 
Each eligible participant will have a target incentive opportunity expressed as
a percent of his or her base salary. Targets and plan assignment levels are
determined by the participant’s country/region of employment, and the scope of
his or her role and contributions within the organization.
 
Plan Structure
 
The following tables depict the structure described above.
 
Plan Level
Segment EBITDA
EH&S
Free Cash Flow
Additives
10% MPM Holdings
50% Additives
10% MPM Holdings
30% MPM Holdings
Formulated & Basics
10% MPM Holdings
50% Formulated &
Basics
10% MPM Holdings
30% MPM Holdings
Quartz & Ceramics
10% MPM Holdings
50% Quartz & Ceramics
10% MPM Holdings
30% MPM Holdings
MPM Holdings
60% MPM Holdings
10% MPM Holdings
30% MPM Holdings

 
Calculation of Incentive Payments
 
Payment based on the EBITDA, Free Cash Flow and EH&S measures will be reviewed
by the Compensation Committee and range from a minimum (upon achievement of
threshold metrics) of 25% of their respective category of incentive
opportunities to a maximum of 175% or 200%, based on the extent of applicable
performance measure achievement and the participant’s position in the
organization.
 
Calculation of EBITDA performance between the minimum and target and between
target and maximum performance levels will be linear, rounded to the nearest
1/10th of one percent. There is no additional payment made for performance above
the maximum level of performance for any performance measure.
 
Each of the performance targets is measured independently such that a payout for
achieving one is not dependent upon the achievement of the others.
 
Basis for Award Payouts
 
Financial Results – Other than EH&S results, incentive payments will be based on
audited and approved financial results. Plan payouts are subject to approval of
the Compensation Committee. In addition, any Plan payouts require the prior
approval of the Chair of the Audit Committee and the Board if they are to be
made before audited financial results have been formally approved and publicly
announced.
Limitations – All incentive payments must be self-funded from funds generated at
each calculation level (i.e. the performance targets are calculated net of the
incentive plan payout accruals). The Board may at any time elect to modify the
calculation of the annual targets and the amount and timing of payouts based on
acquisitions, divestitures or other unusual, non-recurring events or
transactions that occur during the calendar year. MPM Holdings has the right to
amend or terminate this Plan at any time. Nothing contained in the Plan shall
alter the at-will nature of employment for any plan participant nor shall it
give any employee the right to continue in the employment of the MPM or affect
the right of the MPM to discharge an employee.
Employment Requirement – In order to be eligible to participate in the Plan, an
employee must be (i) employed in an incentive-eligible position for at least
three consecutive full months during the Plan Year; and (ii) must be actively
employed by MPM on the final day of the Plan Year; and (iii) actively employed
on the incentive payment date in order to receive an incentive payment. Plan
participants are also eligible to receive an incentive payment if they are
employed on the final day of the Plan Year, but prior to the incentive payment
date their employment is: (i) involuntarily terminated without cause, (ii)
terminated due to the participant’s death or disability, or (iii) terminated due
to retirement with the participant having reached age 60 and completed at least
ten years of service prior to retirement.
 
Plan Assignment Levels – Any change in a participant’s plan assignment level
that is not related to a job transfer, must be approved by an appropriate
business or functional Vice President.
 
Payments – Incentive payments are subject to applicable taxes, garnishment, wage
orders and other withholdings. Any payments with respect to this plan will be
net of amounts earned by participant under any local statutory or bargained
incentive plans.
 
Proration of Payments – Proration of payments will be made on a whole-month
basis. Employee changes on or before the 15th of any month will be applied
starting on the 1st of that month. Employee changes after the 15th of any month
will be applied starting on the 1st of the following month. A participant's
incentive payment will be prorated for any of the following conditions:
 
a.
New Hires: Awards to participants who commenced employment during the Plan Year
will be prorated. Employment must commence on or before October 1, 2016 to be
eligible to participate in the Plan. Rehires will be treated as new hires.

 
b.
Salary: Awards will be calculated on the participant's base salary as of October
1, 2016. Awards to participants whose base rate of pay changes after October 1,
2015 will be prorated.

 
c.
Job Changes or Transfers: Awards to participants changing jobs or transferring
between businesses or regions which result in a change to a different ICP target
or incentive plan assignment during the Plan Year will be prorated.

 
d.
Leaves of Absence: For approved leaves of absence that exceed 12 cumulative
weeks, the amount of time not worked beyond the 12 weeks will be excluded from
the Plan Year and the employee will receive a prorated incentive.

 
 
The Plan is maintained at the sole discretion of the Parent. Parent retains the
right to amend or adapt the design and rules of the Plan at any time. Local laws
will prevail where necessary.
 
*          *           *


1
 